Title: To George Washington from Major General Horatio Gates, 15 February 1777
From: Gates, Horatio
To: Washington, George



Sir
philadelphia 15th Febry 1777

This is Just to acquaint your Excellency that I am endeavouring all in power to Execute your Commands received by Colonel Fitzgerald, as well as those lately sent through him by Your Excellency: The confusion created by the Militia is past all Description, but patience and perseverance will I hope bring things to Order. a few days ago a General

C. Martial Condemn’d a Deserter who has inlisted & reinlisted several Times to Suffer Death; Colonel Humpton carries Your Excellency The General Court Martial, by whom I beg to receive your Orders in regard to inflicting, or remitting the punishmt If Your Excellency directs the punishment Adjudged by the Court, a Warrant under Your Hand & Seal for the Execution will be necessary—Colonel Houssegger who is Just return’d here, was sent for from his House near Reading upon Schuylkill by my Order, upon General Mifflins representation that the Colonel while a prisoner in New York, had persuaded certain of Our Soldiers prisoners there, to Enlist with the Enemy, General Mifflin is expected in Town in a few days, if proof can then be had of The Colonels being Guilty of that perfidious Conduct, I suppose Your Excellency will Approve of my bringing him to a Trial. in the mean Time he is return’d out of Arrest to his House at Reading. when I order’d Colonel Housegger to Morris Town I had not the smallest doubt but the Evidences against him were with the Army—before I close my Letter, I cannot help acquainting Your Excellency, how much Recruiting, & every Branch of Service Suffers for want of Money; & in the Northn Department, Affairs are intirely at a Stand upon that Account. Mr Morris says I may Expect money will soon Arrive from Baltimore. I am Sir Your Excellencys most Obedient Humble Servant

Horatio Gates

